Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claims 6-9 and 11 have been cancelled to allow the application to issue without further delay.

According to the applicant, it is not the applicant’s intention anymore to amend the specification. Therefore, given that none of the 

In view of applicant’s latest arguments as well as the manner in which the pending claims are drafted, the election of species requirement as between Figs 5 is withdrawn. Therefore, the elected species is considered to be the species of Figs 5A-5C. 
In the latest reply applicant requests rejoinder of claims 6-9. Dependent claims 6-9 are not rejoined and have been cancelled because they do not appear to be directed to the elected species of Figs 5A-5C, and claim 1 does not appear to be generic to the features recited in claims 6-9.  
In the latest reply applicant also requests rejoinder of claims 10-11. Claims 10-11 are not eligible for rejoinder because they are independent claims. Furthermore, the restriction requirement as to claim 11 has not been withdrawn because in spite of the similarity between parts of claim 11 and claim 1, the feature that is the claimed 
On the other hand, the restriction between claim 10 and claim 1 has been withdrawn, given the allowability of claim 1, and given that the difference between claims 1 and 10 appears to be that claim 1 encompasses a single pad of a particular construction while claim 10 merely requires a plurality of the same pads. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB K ACKUN whose telephone number is (571)272-4418. The examiner can normally be reached Monday-Thursday 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory J. Pickett can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 




/JACOB K ACKUN/Primary Examiner, Art Unit 3736